Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/395,003 is presented for examination by the examiner.  Claims 1-8 and 21-36 are pending.


Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.  Applicant argues the claims are patent eligible subject matter under 35 USC §101.  Specifically, Applicant argues the claims “recites a “technology-based solution” that “overcomes the disadvantages of the prior art.  Examiner respectfully disagrees because there is no technology recited in the claims.  A distributed ledger is not a technology.  Blockchain networks may employ distributed ledgers but the claims do not recite blockchain or any technical aspects.  The specification is not read into the claims.  A ledger under BRI is not limited in scope to any technology.  People have been using and updating ledgers.  The claims should connect the distributed ledger with blockchain attributes (hashing) to transform the abstract idea into patent eligible subject matter.  It should be apparent from the claims, how the recited ledger manipulations overcome disadvantages of blockchains and excessive lengths of chains. 
With respect to the prior art rejection, Applicant argues Stollman does not explicitly teach indicating a new permission associated with a user device.  However, Stollman was not relied upon to teach this feature.  Patil teaches a blockchain ledger that stores and updated permissions related to IoT user devices for the management of those devices (0035).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Patil was relied upon to teach updated permissions are stored on the blockchain ledger.  This is an obvious situation that could lead to exceedingly long blockchains.  Therefore, Stollman’s system could perform its generation of new distributed ledgers when the ledgers increase in size because of updated permissions add nodes to the chain.  In view of the foregoing, respectfully the rejection must be maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 21-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) a series of steps instructing how to manage a ledger, which is a fundamental record keeping practice and thus grouped as a certain method of organizing human interactions This judicial exception is not integrated into a practical application because it is directed to an abstract idea with additional generic computer elements with generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recording keeping, in particular, use ledger has existed for centuries.  It is noted that the claims do not require blockchain is any of its technical features to perform the ledger manipulations.  Reorganizing the data from one ledger onto two other ledger can be performed by human hand.  The permission while being associated with a device does little more than to stimulate a policy.  There is no technical solution to how this is achieved across a distributed ledger that can impact the updated access rights to the user device while controlling the size of the ledger.  If the ledger were stored into a memory-limited device connected to a network, so interact with the ledger without human hand one could argue the claim is rooted in a technology and transforms the abstract idea into patent eligible subject matter.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 6-24, 26-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2018/0323963 to Stollman in view of USP Application Publication 2019/0372834 to Patil et al., hereinafter Patil.
As per claims 1, 21, and 29, Stollman teaches receiving, by a computing device, an indication of a new distributed ledger record entry [new “to be”; 0068 and 007]; 
determining that a distributed ledger record indicates an inactive permission [old permissions not selected for being moved to the child blockchain; 0073] associated 
causing the distributed ledger record to be added to a secondary distributed ledger [archived blockchain ledger 50; 0072 and 0077]; and 
generating a second primary distributed ledger [child ledger 200; 0077], wherein the second primary distributed ledger comprises the new distributed ledger record entry [new entries added to blockchain 200 not 100; 0073 and 0084; and does not comprise the distributed ledger record [old blockchain is sent to archives, child blockchain starts with a new genesis block; 0079, 0084, and 0094].
Stollman does not explicitly teach the records being updated indicate new permissions associated with the user device.  On the other hand, Patil teaches a blockchain ledger that stores and updated permissions related to IoT user devices for the management of those devices (0035).  Rules and policies for the device can be updated through leveraging the security of blockchain.  Stollman is not limited to any type of records.  Records change and evolve as do device information.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

As per claims 2, 22, and 30, the combined system of Stollman and Patil teaches the user device comprises at least one of an Internet of Things (IoT) device, a security system device, a home automation device, or a premises management system device [Patil: 0035].
 As per claims 3, 23, and 31, the combined system of Stollman and Patil  teaches the new permission comprises a permission for at least one computing device to at least one of control, communicate with, or access data stored on the user device [Patil: 0035].
As per claims 4, 24, and 32, Stollman teaches the new permission is based on a received user input (0071 and 0075).
As per claims 6, 26, and 34, Stollman teaches based on the second primary distributed ledger and the secondary distributed ledger, an original distributed ledger comprising the distributed ledger record indicating the inactive permission and the new distributed ledger record entry [0090-0092].
As per claims 7, 27, and 35, Stollman teaches the distributed ledger record indicating the inactive permission comprises an indication of a position of the distributed ledger record in the original distributed ledger; and wherein the generating the original distributed ledger is based at least on the indication of the position of the distributed ledger record in the original distributed ledger [the order of the blocks is both intrinsic to blockchain and depicted in various Fig. of Stollman where order is preserved; 0072 and 0092].
As per claims 8, 28, and 36, Stollman teaches generating the second primary distributed ledger comprises determining, based on a plurality of distributed ledger records on the first primary distributed ledger, a hash (0080), wherein the plurality of distributed ledger records does not comprise the distributed ledger record indicating the inactive permission (blocks of the old non-selected records do not appear as blocks in the child chain).

Claims 5, 25, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stollman and Patil as applied to claims 1, 21, and 29 above, and further in view of USP Application Publication  2018/0060496 to Bulleit et al., hereinafter Bulleit.

As per claims 5, 25, and 33, Stollman and Patil are silent in explicitly teaching the inactive permission comprises at least one of an expired permission, a revoked permission, or a permission associated with a compromised account.  On the other hand, Bulleit teaches the inactive permission comprises at least one of an expired permission, a revoked permission, or a permission associated with a compromised account (0106) on a blockchain network.  Specifically Bulleit teaches how users can leverage the power of blockchain to safeguard resources by implementing and changes permissions.  The security of blockchain provides the framework to securely and reliably manage permissions.  Stollman keeps the current blocks on an up-to-date chain.  Patil manages devices on the blockchain.  Bulleit revokes permissions on the blockchain.  All of these features combine obviously on blockchain.  It is within the ordinary capabilities of one skilled in the art to create and modify entries on the ledger.  The combination does not yield any unpredictable results.  Therefore, the claim is obvious because one of ordinary skill in the art before the effective filing date could have combined these features with predictable results.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431